Citation Nr: 0433267	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shell fragment wounds to the right calf with retained 
foreign bodies, Muscle Group XI, currently rated 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of shell fragment wounds to the right thigh with retained 
foreign bodies, Muscle Group XV, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of shell fragment wounds to the left foot with retained 
foreign bodies, Muscle Group X, currently rated 10 percent 
disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L5-S1, prior to 
September 23, 2002, currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L5-S1, for the 
period of September 23, 2002, to September 25, 2003, 
currently rated 10 percent disabling.

6.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L5-S1, from 
September 26, 2003, currently rated 10 percent disabling.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  This matter was previously before the Board in June 
2003, when it remanded the appeal for additional action.  The 
Board is satisfied that, to the extent possible, that action 
is complete, so that the Board may proceed with its appellate 
review of the veteran's claims for increased evaluations.

In light of the Board's decisions herein, however, the issue 
of entitlement to TDIU will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  As to residuals of shell fragment wounds to the right 
calf with retained foreign bodies, with involvement of Muscle 
Group XI, the veteran experiences intermittent pain and 
fatigability causing no more than moderately severe 
impairment; there is no objective medical evidence of 
weakness, motion limitation, vascular, bony, or nerve 
involvement, or other functional loss attributable to the in-
service injury. 

3.  As to residuals of shell fragment wounds to the right 
thigh with retained foreign bodies, with involvement of 
Muscle Group XV, the veteran experiences intermittent pain 
and fatigability causing no more than moderate impairment; 
there is no objective medical evidence of weakness, motion 
limitation, vascular, bony, or nerve involvement, or other 
functional loss attributable to the in-service injury.

4.  As to residuals of shell fragment wounds to the left foot 
with retained foreign bodies, with involvement of Muscle 
Group X, the veteran experiences intermittent pain and 
fatigability causing no more than moderately severe 
impairment; there is no objective medical evidence of 
weakness, motion limitation, vascular, bony, or nerve 
involvement, or other functional loss attributable to the in-
service injury.

5.  Prior to September 23, 2002, the veteran's lumbosacral 
strain with degenerative disc disease at L5-S1 was manifested 
by constant pain, productive of no more than moderate 
recurring attacks of intervertebral disc syndrome, or 
characteristic pain on motion.   


6.  From September 23, 2002, the veteran's lumbosacral strain 
with degenerative disc disease has been productive of 
constant pain causing some limitation of motion and mild 
neurological symptoms radiating down into the lower 
extremities, particularly on the left.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the residuals of shell fragment wounds to 
the right calf with retained foreign bodies,  Muscle Group 
XI, have not been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5311 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of shell fragment wounds to 
the right thigh with retained foreign bodies,  Muscle Group 
XV, have not been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5315 (2003).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of shell fragment wounds to 
the left foot with retained foreign bodies,  Muscle Group X, 
have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5310 
(2003).

4.  The criteria for an evaluation of 20 percent, and no 
more, for lumbosacral strain with degenerative disc disease 
at L5-S1, prior to September 23, 2002, have been 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective prior to September 23, 
2002).

5.  The criteria for an evaluation of 60 percent, and no 
more, for lumbosacral strain with degenerative disc disease 
at L5-S1, from September 23, 2002, have been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (to include as effective from September 23, 2002, 
and from September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
are applicable to these claims.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claims at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Regarding the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, at 121, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b). In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.   
See Pelegrini II at 120-123.

The veteran's claims were received in February 2001, 
subsequent to enactment of the VCAA.  With this application, 
the veteran identified Social Security Administration (SSA) 
records as most relevant to his case.  

Thereafter, the RO sent a letter to the veteran in March 
2001, advising him of the status of his case, and requesting 
that he provide the dates and places of all recent treatment 
for his service-connected disabilities, so that the RO could 
attempt to obtain information in support of his claims.  In 
response, the veteran returned a signed medical release form, 
advising the RO of treatment by C.T., M.D.  

Then, in May 2001, the RO arranged for the veteran to undergo 
two VA medical examinations in support of his claims, to 
determine the current severity of his service-connected 
disabilities.  

In the initial rating action in July 2001, the RO listed the 
evidence considered and the regulatory criteria necessary to 
establish entitlement to increased evaluations for his 
service-connected disabilities, and then specified in its 
reasons and bases that the denial was based on a lack of any 
documented increase in symptomatology.  


In the July 2002 statement of the case, the RO again 
presented the veteran with a list of evidence evaluated for 
his claims, a timeline of the history of his claims, and the 
text of VA laws and regulations pertinent to his claims, 
including: 38 U.S.C.A. § 5103 (notice to claimants of 
required information and evidence); 38 U.S.C.A. § 5103A (duty 
to assist claimants); 38 U.S.C.A. § 5107 (claimant 
responsibility and benefit of the doubt); 38 C.F.R. § 3.102 
(reasonable doubt); 38 U.S.C.A. § 3.321 (general rating 
considerations); 38 C.F.R. § 4.56 (for muscle disabilities); 
38 C.F.R. § 4.59 (painful motion); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (for intervertebral disc syndrome 
prior to September 23, 2002); 38 C.F.R. § 4.71a, DC  5295 
(for lumbosacral strain prior to September 26, 2003); 
38 C.F.R. § 4.73, DC  5310 (for injuries to Muscle Group X); 
38 C.F.R. § 4.73, DC 5311 (for injuries to Muscle Group XI); 
and 38 C.F.R. § 4.73, DC 5315 (for injuries to Muscle Group 
XV).  38 U.S.C.A. Chapter 51 (West 2002); 38 C.F.R. Parts 3 
and 4.  Then, the RO informed the veteran of the reasons for 
which his claims remained denied.  See 38 U.S.C.A. §§ 5102, 
5103.  

Thereafter, in an August 2002 letter, the RO notified the 
veteran and his attorney that the claims were being 
transferred to the Board, with advice as to how additional 
evidence could be submitted thereafter. 

In January 2003, the Board sent a letter to the veteran and 
his attorney to advise of changes in the regulatory criteria 
for rating intervertebral disc syndrome, effective as of 
September 23, 2002.  VA requested that the veteran either 
submit additional evidence or tell VA to proceed with his 
appeal.  

Then, in a March 2003 letter, the Board informed the veteran 
and his attorney of VA's expanded duties to notify and assist 
under the VCAA, explained that VA was developing the claims 
pursuant to the latter duty, requested that the veteran 
submit any pertinent evidence he had to support his claims, 
and indicated that VA would assist the veteran in obtaining 
and developing this evidence, provided he identified the 
source(s) of the evidence.  The Board also notified the 
veteran as to what the evidence needed to show to satisfy his 
claims, delineating the specific rating criteria that needed 
to be shown by the evidence in order to assign the next 
highest evaluation for each service-connected disability on 
appeal, and describing the criteria required for VA to award 
TDIU to the veteran.  

In the March 2003 letter, the Board explained that VA was 
required to make reasonable efforts to assist the veteran in 
obtaining evidence in support of his claims, including 
medical records, employment records, and records from federal 
agencies.  The Board also indicated that VA could provide the 
veteran with a medical examination or secure a medical 
opinion, if such an examination or opinion was necessary to 
make a decision in the case.  

The Board also told the veteran in March 2003 that VA needed 
evidence from him, namely any other outstanding medical 
records concerning his claimed disorders.  The Board also 
advised the veteran that he could instead sign and return a 
release form to VA so that it could obtain any such records.  
To further aid with his claims, the Board informed the 
veteran that he should tell VA about any additional 
information or evidence that he wanted VA to obtain for him, 
and asked the veteran to send in any evidence in his 
possession pertinent to his claims, consistent with element 
(4) of Pelegrini II.

Thereafter, in light of Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the claims in June 2003, in order for the veteran to 
receive appropriate VCAA notice and assistance at the RO 
level.  The Board additionally requested that the RO consider 
whether new VA examination of the veteran was necessary. 

In response to the Board's Remand, the RO issued a VCAA 
notice letter to the veteran and his attorney in July 2003.  
This letter both reiterated and expanded upon the information 
initially provided to the veteran in March 2003.  The letter 
noted the legal requirements as to what the evidence must 
show to substantiate the veteran's claims (evidence that his 
service-connected disabilities had become worse), and again 
noted the delegation of responsibility between the veteran 
and VA in obtaining evidence in support of the claims.  The 
July 2003 letter requested that the veteran sufficiently 
identify (and sign a release for) or provide any additional 
evidence not yet of record in support of his claims. 


Neither the veteran nor his attorney responded to the March 
2003 or July 2003 VCAA letters.

Then, in January 2004, the RO issued a supplemental statement 
of the case (SSOC) that provided an updated history of the 
appeal.  The RO also provided notice to the veteran of 
additional legal provisions relevant to his claims, 
including: 38 C.F.R. § 3.159 (VA assistance in developing 
claims); 38 C.F.R. § 4.40 (functional loss); 38 C.F.R. § 4.45 
(consideration of movement of the joints); 38 C.F.R. § 4.71a, 
DC 5235 to DC 5243 (the newly revised schedule for rating 
disabilities of the spine, effective from September 26, 
2003); 38 C.F.R. § 4.71a, DC 5293 (the criteria for 
evaluating intervertebral disc syndrome from September 23, 
2002, to September 25, 2003).  38 C.F.R. Parts 3 and 4.  The 
RO stated that there was no new evidence for review in 
support of the veteran's claims.  For the claim for an 
increased evaluation of service-connected low back 
disability, the RO determined that the evidence of record did 
not demonstrate that a rating in excess of 10 percent was 
warranted, under any of the three sets of available rating 
criteria. 

Thereafter, in March 2004, the RO returned the claims to the 
Board, and advised the veteran and his attorney of this 
transfer by letter.  

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to provide any 
evidence he had in support of his claims.

The Board acknowledges that because VCAA notice was not 
provided to the veteran prior to the initial RO determination 
in February 2001, the timing of this notice does not comply 
with the express requirements of the law.  The Board notes, 
however, that the only way the RO could provide notice prior 
to initial adjudication of the veteran's claims would be to 
vacate the prior adjudication and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect his appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis, and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made in this case.  Moreover, the content 
of the VCAA notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  Here, the veteran 
was fully advised consistent with the governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  In 
particular, VA sought to obtain all treatment records and 
other information identified by the veteran.  To that end, 
private medical records from C.T., M.D., dated from February 
1982 to September 2000, as well as SSA records, dated from 
approximately September 1985 to December 1998, have been 
obtained and associated with the record.  The RO also 
obtained the veteran's VA treatment records, dated from June 
2000 to February 2001.  

Additionally, VA conducted necessary medical inquiry in an 
effort to substantiate these claims.  38 U.S.C.A. § 5103A(d).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, the veteran was afforded a VA 
general medical evaluation, as well as a muscles examination, 
in May 2001, and he also underwent appropriate diagnostic 
testing in conjunction with these evaluations.  

The Board observes that after it remanded this matter in June 
2003, the RO scheduled the veteran for updated VA muscles and 
spine examinations, to be held in August 2003.  The RO 
indicated that the veteran received appropriate notice of 
these examinations, but that he did not report for 
evaluation.  The Board advises the veteran that, although VA 
is required by statute and by case law to assist veterans in 
developing claims, "the duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The lack of cooperation with the RO's efforts will 
result in the claims being considered only on the evidence 
already of record.  VA has not received any communications 
from the veteran or his attorney pertaining to this matter 
since the filing of the VA Form 9 substantive appeal in July 
2002; there is no basis for a finding of acceptable cause for 
the veteran's failure to report for VA examination.  
Therefore, the Board finds that the duty to assist the 
veteran in obtaining evidence in support of his claims has 
been satisfied to the extent possible.

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran with his claims, 
and that the record is ready for appellate review. 

Entitlement to Increased Ratings for the Residuals of Shell 
Fragment Wounds with Retained Foreign Bodies, Involving 
Muscle Groups XI, XV, and X

History and Factual Background 

In February 1969, the veteran was injured in Vietnam, after 
being hit by fragments from an exploding rocket.  He 
sustained multiple penetrating shell fragment wounds to his 
feet, right lower leg and calf, and right thigh.  There was 
no arterial or neural involvement, but X-ray examination 
confirmed cortical fracture of the right tibia.  The veteran 
immediately underwent surgery for wound debridement.  He was 
transferred in early March 1969 to a United States service 
hospital for recovery, where he remained for approximately 
six weeks.  About a week after the original injuries, he 
underwent follow-up surgery to close his wounds.  Later, he 
received a skin graft to the site of the right tibia injury.  
Over the next several weeks, silver nitrate sticks were used 
to debride granulation tissue, and saline soaks were 
performed to continue to heal the wound sites.  X-ray 
evaluations in March 1969 revealed the presence of multiple 
retained metallic foreign bodies, especially in the right 
lower extremity.  The veteran recovered and returned to duty.  
In October 1969, he returned for treatment with complaints of 
residual pain at the wound sites, and he was given 
medication.  At the time of his discharge from service in 
June 1970, right leg scarring was noted on his final service 
medical examination report.      

At initial VA examination in February 1973, a two-inch by 
one-half inch shrapnel wound scar was found at the medial 
aspect of the upper third of the right thigh.  The scar was 
separated, slightly depressed and tender.  For the right 
lower leg, there were approximately eight scattered scars 
from multiple shrapnel wounds, ranging in size from one to 
three inches by three-quarters of an inch each, and extending 
from the knee to the ankle.  The larger scars were not 
keloid, and one-half of them were slightly depressed, 
especially in the mid portion of the right lower leg in the 
medial aspect.  The scars were also separated.  The examiner 
noted that the worst scar was the larger one on the mid 
portion of the medial aspect of the right lower leg.  


Regarding functioning of the right lower extremity, the 
examiner noted the veteran's complaints of numbness in the 
lower half of the right lower leg, but on clinical 
evaluation, sensation was found to be intact.  Parasthesias 
were noted for the right lower leg in the lower half, 
including the right foot.  The examiner found that 
neurological examination of both lower extremities was 
normal, including sensation.  Reflexes were present and equal 
bilaterally.  Strength and extension of the right knee was 
normal.  Muscular strength was normal and equal bilaterally.

The February 1973 VA examiner also recorded a one and one-
half inch by one-half inch shrapnel wound scar on the lateral 
aspect of the left foot.  The scar was not keloid or 
infected, but it was tender.  There was also a palpable, 
irregular, and indurated fragment loose in the solid tissues 
in the dorsum of the left foot, in the mid portion.  Range of 
motion, strength, and circulation in both feet were normal.

The February 1973 VA examiner diagnosed multiple residuals of 
the right lower extremity from multiple shrapnel injuries to 
the right lower leg and right thigh.  He described the 
residuals as parasthesia of the right lower leg, retained 
foreign body, and pain with exertion or bad weather.  He also 
diagnosed residuals secondary to shrapnel injury of the left 
foot, including retained foreign body.   

A companion February 1973 VA X-ray evaluation report for the 
right tibia and fibula showed that multiple metallic 
fragments were noted in the soft tissues of the calf and 
about the ankle.  The largest fragment measured one 
centimeter by two centimeters.  There was no evidence of bony 
abnormality.  An X-ray evaluation of the left foot revealed a 
one-half centimeter by one centimeter metallic fragment 
projected over the second cuneiform.  No bony abnormalities 
were identified.

After clinical evaluation at an April 1986 VA examination, 
the veteran's residuals of shell fragment wounds to right 
leg, right thigh and left foot were described as 
asymptomatic, with no residuals.  There was also no 
neurological deficit. 

The veteran filed his claims for increased ratings for these 
disabilities in February 2001.  In support of his claim, SSA 
records, current VA treatment records, private treatment 
reports from Dr. T., and new VA examination reports have also 
been reviewed in support of these claims.

The SSA records, dated from September 1985 to December 1998, 
are generally too remote for consideration of the current 
severity of these disabilities surrounding the time of his 
claim in February 2001.  Many of these records pertain to the 
veteran's low back disability; others address earlier general 
VA treatment.

The VA treatment records, as dated from June 2000 to February 
2001, again mainly address other physical problems.  A July 
2000 treatment report does note that there was no clubbing, 
cyanosis, or edema noted in the extremities, no sensory or 
motor deficits, and normal deep tendon reflexes found on 
examination.  

Dr. T.'s treatment records, dated from February 1982 to 
September 2000, are also mainly too remote to be relevant to 
these claims.  Moreover, these records mostly concern other 
physical problems; there are no pertinent clinical findings 
pertaining to the veteran's shell fragment wound residuals.  

At a May 2001 VA muscles examination, the veteran described 
his major problem as back pain.  He reported intermittent leg 
pain.  He stated that he could walk for two blocks.  On 
clinical evaluation, he had a full range of motion of his 
hips, knees, and ankles, with no elicitation of pain.  The 
examiner noted that he could not elicit any pain in the 
thighs, calves, or feet bilaterally to palpation or range of 
motion.  He  stated that the neurovascular examination was 
completely benign.  He concluded that the right lower 
extremity cannot elicit any pain due to muscular injury.

At a May 2001 VA general medical examination, the veteran 
again focused on his low back pain.  The examiner also noted 
his prior lower extremity shrapnel wound injuries.  The 
veteran reported that he had not worked since 1985, because 
of back problems.  On clinical examination, the veteran had a 
full range of motion of all joints, including his hips, 
knees, and ankles.  His gait was normal.  Skin examination 
was normal limits.  For the musculoskeletal system, the 
veteran was noted to have no abnormalities, such as swelling, 
effusion, tenderness, or muscle spasms about any of the 
joints.  Manual muscle testing was at four out of five for 
all extremities, including the bilateral lower extremities, 
and the examiner opined that most of this strength deficit 
was patient-related, but not pathologically related.  
Neurological examination revealed that sensory perception was 
intact, and reflexes were symmetric and full.  Diagnoses were 
the "previously rated" disabilities of the lower leg 
muscle, thigh muscle, intrinsic foot muscle injuries, and 
back strain.  

Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during service and the residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the appropriate disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints, and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54.

38 C.F.R. § 4.55 addresses the principles of combined ratings 
for muscle injuries, based upon contemplation of injury 
beyond muscle damage, such as neurological or arthritic 
symptomatology.  The current provisions of 38 C.F.R. § 4.55 
are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (DC 5301 
through DC 5306); 3 muscle groups for the forearm and hand 
(DC 5307 through DC 5309); 3 muscle groups for the foot and 
leg (DC 5310 through DC 5312); 6 muscle groups for the pelvic 
girdle and thigh (DC 5313 through DC 5318); and 5 muscle 
groups for the torso and neck (DC 5319 through DC 5323). (c) 
There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with the following exceptions: (1) 
In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under DC 5200 
will be elevated to the level for unfavorable ankylosis, if 
not already assigned, but the muscle groups themselves will 
not be rated.  (d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.

Muscle Group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56.  The current provisions of 38 C.F.R. § 4.56 
are as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows: (1) Slight disability 
of muscles--(i) Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  (4) 
Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

In determining the degree of limitation of motion, 
38 C.F.R. §§ 4.10, 4.40, and 4.45  are also for 
consideration.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the injury residuals under several diagnostic codes.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes, however, is that none 
of the symptomatology for any one of the conditions may be 
duplicative or overlapping with the symptomatology of the 
other condition.  See 38 C.F.R. § 4.14 (2003); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The veteran is currently service-connected at 20 percent for 
the residuals of shell fragment wounds to the right calf with 
retained foreign bodies.  38 C.F.R. § 4.73, DC 5311.  DC 5311 
addresses injury to Muscle Group XI: the posterior and 
lateral crural muscles, and the calf muscles.  The function 
of these muscles is propulsion and plantar flexion of the 
foot, stabilization of the arch, toe flexion, and knee 
flexion.  DC 5311 provides for a 20 percent rating for a 
moderately severe disability, and a 30 percent rating for a 
severe disability.  Id.  

The veteran is service-connected at 10 percent for the 
residuals of shell fragment wounds to the right thigh with 
retained foreign bodies.  38 C.F.R. § 4.73, DC 5315.  DC 5315 
pertains to injury involving Muscle Group XV: the mesial 
thigh group muscles that function to provide adduction of the 
hip, flexion of the hip, and flexion of the knee.  These 
muscles consist of the adductor longus, adductor brevis, 
adductor magnus, and gracilis.  Under DC 5315, moderate 
disability warrants a 10 percent rating, moderately severe 
disability warrants a 20 percent rating, and severe 
disability warrants a 30 percent rating.  Id.

The veteran is also service-connected at 10 percent for the 
residuals of shell fragment wounds to the left foot with 
retained foreign bodies.  38 C.F.R. § 4.73, DC  5310.  Under 
DC 5310, Muscle Group X controls movements of the forefoot 
and toes, and also propulsion thrust in walking.  DC 5310 
addresses the residuals of muscle injury to either the 
plantar or dorsal portion of the foot, with separate rating 
criteria to be applied depending on the location of the 
injury.  

Under DC 5310, evaluation of the residuals of injury to the 
plantar portion of the foot contemplates impairment involving 
the: flexor digitorum brevis; abductor hallucis; abductor 
digiti minimi; quadratus plantea; lumbricales; flexor 
hallucis brevis; adductor hallucis; flexor digiti minimi 
brevis; and dorsal and plantar interossei.  38 C.F.R. § 4.73.  
Other important plantar structures include the: plantar 
aponeurosis; long plantar and calcaneonavicular ligament; 
tendons of posterior tibial; peroneus longus; and long 
flexors of great and little toes.  Here, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.  
Id.


Alternatively, under DC 5310, evaluation of the residuals of 
injury to the dorsal  portion of the foot contemplates 
impairment involving the extensor hallucis brevis and the 
extensor digitorum brevis muscles.  Other important dorsal 
structures include: the cruciate, crural, deltoid, and other 
ligaments; the tendons of the long extensors of the toes; and 
the peronei muscles.  Here, a 10 percent evaluation is 
assigned for moderate or moderately severe disability, and a 
20 percent evaluation is assigned for severe disability.  Id.  
(The 10 percent rating now assigned to the veteran's 
residuals of shell fragment wounds to the left foot with 
retained foreign bodies was awarded in consideration of 
injury to the dorsal part of the foot, with retained foreign 
bodies specifically noted on X-ray evaluation on the dorsal 
side.)  

Analysis

The Board first acknowledges that the evaluations currently 
assigned to these service-connected residuals of shell 
fragment wounds under 38 C.F.R. § 4.73 are protected ratings, 
as they have each consistently been in effect for more than 
20 years.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951 (2003).  

The veteran's current evaluation of 20 percent for impairment 
caused by the residuals of shell fragment wounds to the right 
calf with retained foreign bodies contemplates no more than 
moderately severe disability involving Muscle Group XI.  
38 C.F.R. § 4.73, DC 5311.  His current evaluation of 10 
percent for impairment caused by the residuals of shell 
fragment wounds to the right thigh with retained foreign 
bodies contemplates no more than moderate disability 
involving Muscle Group XV.  38 C.F.R. § 4.73, DC 5315.  
Finally, his 10 percent evaluation for impairment caused by 
the residuals of shell fragment wounds to the dorsal portion 
of his left foot contemplates no more than moderately severe 
disability involving the applicable muscles of Muscle Group 
X.  38 C.F.R. § 4.73, DC 5310.

The Board finds that the veteran's service-connected right 
calf, right thigh, and left foot disabilities do not more 
nearly approximate the criteria for ratings higher than those 
currently assigned under their current diagnostic codes, or 
under any other potentially applicable diagnostic codes.

Despite the veteran's in-service hospitalization with 
debridement of his lower extremity wounds, at the time of his 
discharge from service, his noted residuals were only right 
leg scars.  Further, with the exception of fracture of the 
right tibia at the time of injury (which healed prior to 
discharge), there was no (other) bony, neurologic, or 
vascular involvement shown during service or at discharge.

During the most recent VA examination in May 2001, the 
veteran had no complaints relative to these lower extremity 
disabilities, other than to note intermittent pain and to 
suggest fatigability after walking two blocks.  There is no 
other current evidence of record where the veteran has 
identified pertinent symptomatology regarding these 
disabilities.  

Additionally, neither May 2001 VA examiner found evidence of 
bony, vascular, neurologic, or other similar impairment 
related to the veteran's shell fragment wound injuries.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998).  One examiner 
noted that the veteran had a completely full range of motion 
with no pain complaints relative to muscular injury.  The 
other examiner documented a full range of motion and no 
musculoskeletal abnormalities, but did observe a slight 
decrease in muscle strength (four out of five), which he 
opined was patient-related, and not pathologically related.  
The remaining "new" evidence: SSA records, VA treatment 
reports, and private medical records, is not only for the 
most part too old for consideration as to the current 
severity of these disabilities, but is also devoid of any 
relative findings indicative of an increase in their 
severity.  

In light of the aforementioned findings regarding the current 
severity of these disabilities, the Board observes that there 
are no objective findings of record that would establish that 
the degree of disability resulting from the veteran's Muscle 
Group XI, XV, or XI impairment more nearly approximates the 
criteria required for increased evaluation.  38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73.

The veteran's residuals of shell fragment wounds to the right 
calf with retained foreign bodies are rated at 20 percent, in 
consideration of moderately severe impairment.  He is also in 
receipt of a 10 percent evaluation for his residuals of shell 
fragment wounds to the dorsal side of the left foot with 
retained foreign bodies, representative of moderate or 
moderately severe impairment.  For these two disabilities, 
the Board holds that the medical record shows that the 
evidence preponderates against a finding of severe 
impairment.  There is no evidence of ragged, depressed and 
adherent scars, a loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound areas.  There was no finding 
that the applicable muscles swell or harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements basically compare with the corresponding muscles of 
the uninjured side and do not demonstrate severe impairment.  
(As discussed, the May 2001 examiner attributed the veteran's 
slight strength deficit to the patient and not to 
pathological disability.)  The veteran also does not exhibit 
the following signs of severe muscle disability in these 
areas: scar adhesion, diminished muscle excitability on 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  There is, however, X-ray evidence 
of multiple retained foreign bodies in the right calf and in 
the left foot.  The Board holds that this sole finding, when 
balanced against the lack of findings of other relevant 
criteria, does not place the evidence into relative equipoise 
so as to afford a higher evaluation for either disability via 
a finding of severe impairment.  38 C.F.R. §§ 4.7, 
4.56(d)(4).

The veteran's residuals of shell fragment wounds to the right 
thigh with retained foreign bodies are rated at 10 percent, 
in consideration of moderate impairment.  For this 
disability, the Board holds that the medical evidence 
preponderates against a finding of moderately severe 
impairment.  There is no evidence of entrance (and, if 
present) exit scars to indicate the track of the missile 
through one or more muscle groups, and no indication of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles as compared with the sound side.  Tests of 
strength and endurance, when compared with the sound side, do 
not truly demonstrate positive evidence of impairment.  (The 
Board again notes the May 2001 examiner's comments as to the 
etiology of the veteran's slight strength deficit.)  The 
Board observes that there is X-ray evidence of multiple 
retained foreign bodies in the right thigh, as listed in the 
criteria applicable to an even higher finding of severe 
disability.  The Board holds that these minimal findings, 
when balanced against the clear lack of findings of other 
relevant criteria, still does not place the evidence into 
relative equipoise so as to afford the veteran a higher 
evaluation for this disability via a finding of moderately 
severe impairment.  38 C.F.R. §§ 4.7, 4.56(d)(3),(4).

With respect to all three disabilities, the Board notes that 
the veteran's intermittent pain and fatigability, as cardinal 
signs and symptoms of muscle disability, are already 
contemplated in the currently assigned ratings for these 
disabilities under DC 5311, DC 5315, and DC 5310.  See 
DeLuca, supra; 38 C.F.R. §§ 4.56(c), 4.73.  As such, 
increased evaluations are still not warranted under the 
relevant criteria.

Finally, the Board has evaluated whether there are any other 
manifestations of the veteran's residuals of shell fragment 
wounds to the right calf, right thigh, and left foot, with 
retained foreign bodies, that would warrant the assignment of 
any higher or additional (separate) evaluations.  As noted, 
however, the medical evidence establishes that there is no 
current neural impairment, bony abnormality, otherwise 
compensable muscle disability, arterial involvement, or 
symptomatic scarring that would necessitate such 
consideration.  See 38 C.F.R. § 4.55; Esteban, supra.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against each of these 
claims, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The Board has also considered whether any of these claims 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration.  An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards is 
impracticable.  38 C.F.R. § 3.321(b)(1) (2003).

The record reflects that the veteran has not required 
hospitalization for these disabilities.  Moreover, the record 
really does not demonstrate regular outpatient treatment, but 
does show complaints of intermittent pain and fatigability.  
There is no evidence of the veteran having missed an unusual 
amount of time from work because of these disabilities.  In 
addition, the medical evidence shows that the manifestations 
of these disabilities are directly contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from these 
disabilities is in excess of that contemplated by the 
currently assigned ratings.  Therefore, referral of any of 
these claims for extraschedular consideration is not in 
order.

Entitlement to an Increased Rating for Low Back Disability

Initial Procedural Considerations

The RO, in its original grant of the veteran's claim for 
entitlement to service connection for a low back disorder in 
March 1973, awarded service connection for the disability of 
chronic lumbosacral strain.  Then, in a February 1986 rating 
decision, after the receipt of medical evidence demonstrating 
that the veteran also suffered from degenerative disc 
disease, the RO held that that disability was not 
etiologically related to service-connected lumbosacral 
strain, and found that it was therefore a non-service-
connected disorder.  

However, when the RO released the July 2001 rating decision 
that is the focus of the current appeal, it reclassified the 
veteran's service-connected low back disability as 
lumbosacral strain with degenerative disc disease at L5-S1.  
Moreover, the RO recoded the veteran's low back disability to 
reflect the inclusion of both a lumbar spine disability and 
intervertebral disc syndrome, and evaluated his claim for an 
increased rating in consideration of the criteria applicable 
at the time to the evaluation of intervertebral disc 
syndrome.  Thereafter, in the January 2004 SSOC, the RO told 
the veteran that he was not service-connected for 
degenerative disc disease - only for lumbosacral strain - and 
evaluated the claim for in consideration of only the 
symptomatology related to that strain.

When the RO included degenerative disc disease 
(intervertebral disc syndrome) as a component of the 
veteran's service-connected low back disability in the July 
2001 rating decision, it granted him service connection for 
degenerative disc disease.  And, although the RO attempted to 
rectify the matter by addressing it in the January 2004 SSOC, 
the Board notes that, absent the RO's actual severance of 
service connection for degenerative disc disease, see, e.g., 
38 C.F.R. § 3.500 (2003), its July 2001 grant for this 
disability is in effect.  Accordingly, the Board must 
evaluate the claim for an increased evaluation of low back 
disability with consideration of both chronic lumbosacral 
strain and L5-S1 degenerative disc disease.     

History and Factual Background

The veteran's service medical records have one notation of a 
back injury.  In September 1969, he suffered an acute back 
sprain after picking up his daughter at home.  The veteran 
has indicated, however, that at the time of his combat-
related injuries in Vietnam in February 1969, he fell onto 
his back.  He has also reported that he fell out of a vehicle 
while in Vietnam, landing on his back.

At a February 1973 VA medical examination, the examiner made 
no specific clinical findings relevant to the spine, but 
diagnosed chronic lumbosacral strain, worse on the left side.  

In a March 1973 rating decision, the RO service-connected the 
veteran for chronic low back strain at a noncompensable (0 
percent) rating.  In a February 1986 rating action, the RO 
increased the evaluation to 10 percent.  Prior to the pending 
claim, the veteran's low back disability was rated under 
38 C.F.R. § 4.71a, DC 5295, for  lumbosacral strain.  

October 1985 private X-ray evaluation revealed the presence 
of mild disc space disease at L5-S1, and pars 
interarticularis defect on the right at L5 without loss of 
alignment.  An October 1985 VA computed tomography (CT) scan 
indicated a mild central bulge of the annulus at L4-L5.  

At an April 1986 VA examination, there was no noted deformity 
or swelling of the lumbosacral spine.  Range of motion was 
flexion forward to 70 degrees, extension backward to 20 
degrees, lateral flexion to 30 degrees, and rotation to 20 
degrees.  There was muscle spasm with discomfort during range 
of motion testing.  There was no neurological deficit.  The 
diagnosis was symptomatic chronic low back pain.

A May 1986 VA treatment report included a diagnosis of 
chronic low back pain with left sciatica.  An April 1987 VA 
lumbar myelogram report indicated minimal spondylosis.

A December 1987 SSA determination reveals that the veteran 
was awarded disability benefits based upon impairment in his 
low back, from residuals of shell fragment wound injuries to 
his lower extremities, and from an ulcer.  He is still in 
receipt of these benefits, and reports that he has not worked 
full-time since 1985.

Other VA and private treatment records dated from 
approximately September 1985 to April 1988 show diagnoses and 
treatment for chronic low back pain/strain, as well as 
degenerative disc disease.  

In February 2001, the veteran filed the pending claim for an 
increased evaluation of his low back disability.  In a July 
2001 rating decision, the RO denied an evaluation in excess 
of 10 percent for this disability, now classified as 
lumbosacral strain with degenerative disc disease at L5-S1.  
The disability is currently rated under DC 5295-5293, which 
in addition to lumbosacral strain, also contemplates 
evaluation of intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a.  

The veteran's SSA records, dated from September 1985 to 
December 1998, indicate that after service, he was employed 
in manual labor-oriented occupations, including positions as 
a farm worker, truck driver, and mechanic.  These records 
established the veteran's onset of total disability (for SSA 
purposes), mainly the result of back problems, as September 
26, 1985.  After that time, the veteran briefly attempted 
part-time employment through approximately September 1987, at 
which time he said he stopped working entirely because of his 
back.  A December 1985 SSA medical report contained opinions 
that the veteran's back could not be improved by surgery, and 
that he should not engage in any work where heavy lifting was 
a requirement, but that he could be retrained for other less 
strenuous work.

The veteran's recent VA treatment records, dated from June 
2000 to February 2001, reveal treatment for a variety of 
medical problems, note complaints of neck pain without 
clinical findings, and record his ongoing back pain.  

Dr. T.'s medical reports, dated from February 1982 to 
September 2000, address a variety of physical ailments, and 
note some treatment of the veteran's back and neck.  A March 
1998 record lists a history of osteoarthritis of the lumbar 
spine with neuropathy.  A follow-up X-ray evaluation of the 
lumbar spine noted a narrowing of the L5-S1 disc space, as 
well as considerable narrowing of the L4-L5 interspace.  

In May 2001, the veteran underwent a VA muscles examination, 
where he identified his major problem as back pain, and 
indicated that he could walk for two blocks.  He reported 
pain extending into his buttocks, and noted that he had less 
pain while sitting and relaxing.  On clinical examination, 
the veteran had a full range of motion in his extremity 
joints, with no reported pain.  There was a downgoing 
Babinski bilaterally, and a negative straight leg raise 
bilaterally.  The examiner concluded that the veteran 
presented with some signs and symptoms consistent with spinal 
stenosis, but required further diagnostic testing.

At a VA general medical examination in May 2001, the veteran 
identified low back pain centered in the mid-lumbar area, 
also radiating between the thoracic and cervical regions, and 
into his head.  He stated that the pain was in the midline, 
dull and constant, and at its worst, was at 10 out of 10 on a 
pain scale.  He reported that this pain was aggravated by 
walking, lifting, vacuuming, or driving for a long time, but 
relieved by reclining or resting with a transcutaneous 
electrical nerve stimulation (TENS) unit.  He stated that he 
had not undergone any surgery, but had tried epidural 
injections that provided pain relief for about six months.  
He reported that he uses prescription and over-the-counter 
medication for pain and muscle tension.  He denied any muscle 
weakness, dizziness, or fatigue.  

On clinical evaluation, the May 2001 VA general medical 
examiner found that the veteran had a slightly accentuated 
cervical lordosis, a slight bit of thoracic kyphosis, and a 
loss of lumbar lordosis on standing.  There was no apparent 
clinical scoliosis.  Gait was normal, without the use of 
ambulatory aids.  There was a full range of motion in all 
joints.  There was diffuse tenderness in the lumbar 
paraspinal muscles.  Forward flexion was limited by pain, as 
well as all other movements.  The examiner opined that the 
veteran's response during this testing was exaggerated.  
There was no tenderness in the sacroiliac or piriformis 
region.  Straight leg raising was negative, and four out of 
five Waddell's signs were found.  Manual muscle testing was 
four out of five in all extremities, and the examiner opined 
that most of this strength deficit was patient-related, not 
pathogically-related.  Sensory examination was intact for 
crude touch, proprioception, and vibration in all major 
dermatomes.  Reflexes were symmetric throughout, and there 
was no Babinski or Hoffman's reflex.  The examiner noted back 
strain, and stated that there was no evidence of an acute 
herniated disc, with no weakness, muscle, or sensation 
deficit.    

The May 2001 general medical examiner reported his belief 
that the veteran was still able to be employed, with possible 
lifting restrictions in place.  He noted that the position 
should be light duty or a seated job.  

Applicable Law

Again, disability ratings are intended to compensate 
reductions in earning capacity as a result of a specific 
service-connected disability.  The ratings are intended, as 
far as can practicably be determined, to compensate for the 
average impairment of earning capacity resulting from such 
disability in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  For an increased rating claim, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking employment, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran's low back disability is currently rated under DC 
5295 (for lumbosacral strain) and under DC 5293 (for 
intervertebral disc syndrome) at a rate of 10 percent.  
38 C.F.R. § 4.71a.  VA modified the rating criteria 
applicable to the evaluation of spine disabilities twice 
during this appeal.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002), effective September 23, 2002, [codified as amended 
at 38 C.F.R. § 4.71a, DC 5293 (2002)]; see also 68 Fed. Reg. 
51,454-51,458 (August 27, 2003), effective September 26, 
2003, (to be codified as amended at 38 C.F.R. § 4.71a).  
Because these changes occurred while the appeal was pending, 
the Board must consider the new criteria from the dates that 
they were made effective, and determine whether they are more 
favorable than the prior criteria.  See VAOPGCPREC 7-2003; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C. § 5110(g) (West 2002).  The revised 
criteria may not, however, be applied earlier than their 
effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), 
VAOPGCPREC 3-00.  

For the period of the claim prior to September 23, 2002, 
under DC 5293, a 10 percent rating is warranted for 
intervertebral disc syndrome where there is characteristic 
pain on motion.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome of moderate severity, 
characterized by recurring attacks.  An evaluation of 40 
percent is warranted for cases of severe intervertebral disc 
syndrome where there are recurring attacks with intermittent 
relief.  A 60 percent evaluation is available where there is 
pronounced intervertebral disc syndrome, involving persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

As revised effective September 23, 2002, DC 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or, in the alternative, by combining under 
38 C.F.R. § 4.25 the separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under DC 5293, from September 23, 2002, until September 26, 
2003, a 10 percent evaluation is warranted for intervertebral 
disc syndrome where the evidence shows incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating applies where there are incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
last 12 months.  Finally, a 60 percent rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note (1) to this version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" are defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so." 

Additionally, prior to September 26, 2003, DC 5295 provided 
that lumbosacral strain is evaluated as 10 percent disabling 
where there is characteristic pain on motion.  A 20 percent 
rating is applicable in cases where there is muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation is 
awarded in cases of severe lumbosacral strain, where there is 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above symptomatology with abnormal mobility on forced 
motion. 

Finally, the entire schedule for the evaluation of spine 
disabilities, including DC 5293 and DC 5295, was revised 
effective September 26, 2003.  Under a new general rating 
formula, the diagnostic codes for spine disabilities were 
relabeled from DC 5235 to DC 5243, and DC 5243, addressing 
intervertebral disc syndrome, continued to embody the 
aforementioned revised provisions of DC 5293 (as effective 
from September 23, 2002) with respect to the evaluation of 
incapacitating episodes.  The new diagnostic codes for spine 
disabilities are: DC 5235 (vertebral fracture or 
dislocation); DC 5236 (sacroiliac injury and weakness); DC 
5237 (lumbosacral or cervical strain); DC 5238 (spinal 
stenosis); DC 5239 (spondylolisthesis or segmental 
instability); DC 5240 (ankylosing spondylitis); DC 5241 
(spinal fusion); DC 5242 (degenerative arthritis of the 
spine; see also DC 5003); and DC 5243 (intervertebral disc 
syndrome).

The new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

and 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2003).

There also several notes applicable to rating spine 
disabilities under the new general schedule as effective from 
September 26, 2003:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; 

and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a (2003).

Analysis

Initially, the Board observes that as VA received this claim 
on February 7, 2001, the rating period on appeal is from 
approximately February 7, 2000, one year prior to the date of 
receipt of the veteran's reopened increased rating claim.  
See 38 C.F.R. § 3.400(o)(2) (2003).


The veteran currently has a 10 percent rating for his low 
back disability under DC 5295-5293.  He was service-connected 
under DC 5295 for chronic lumbosacral strain, but as noted, 
in the July 2001 rating decision, this disability was 
reclassified to reflect degenerative disc disease at L5-S1.  
Accordingly, the Board will consider increased ratings for 
this disability under each of these codes (as well as any 
other applicable code), in addition to evaluating the 
disability with consideration of the aforementioned changes 
in rating criteria.

I. Increased Evaluation for the Period of the Claim Prior to 
September 23, 2002

The Board finds that with consideration of the medical 
evidence and the rating criteria under DC 5293 and DC 5295, 
the veteran's service-connected lumbosacral strain with 
degenerative disc disease warrants an increase to 20 percent 
under DC 5293, and no more, for this period of the claim.  

Under the criteria for a 20 percent rating under DC 5295, 
there must be current evidence of muscle spasm on extreme 
forward bending, a loss of lateral spine motion, unilateral, 
in the standing position.  38 C.F.R. § 4.71a (2002).  This is 
simply not shown in the current medical evidence of record.

What is demonstrated by the current record, however, is 
lumbar pain that causes the veteran some functional 
limitation.  Under DC 5293, a 20 percent evaluation is 
available where there is evidence of recurring attacks of 
moderate intervertebral disc syndrome.  A 40 percent 
evaluation is available for severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a (2001).  The Board 
finds that, with consideration of pain causing additional 
limitation, the veteran is entitled to a 20 percent rating, 
and no more, under DC 5293, for moderate symptomatology.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows 
that the veteran suffers from pain associated with his low 
back disability.  The veteran has also complained that 
activities such as prolonged walking or driving aggravate his 
pain.  Further, the May 2001 VA examinations reflect that the 
veteran has at least some loss of range of motion of the 
lumbar spine as caused by pain.  Additionally, diagnostic 
testing of record confirms the presence of degenerative 
changes in the lumbar spine.  In recognition of these 
findings, the Board holds that the evidence more nearly 
approximates the criteria for a higher rating of 20 percent 
under DC 5293.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45 
(2003); VAOPGCPREC 36-97.  

The Board does not find, however, that a rating any higher 
than 20 percent is warranted under DC 5293.  While the 
veteran has reported constant dull pain, he has also stated 
that he experiences significant relief while resting, 
relaxing, or utilizing his TENS unit, and the record 
indicates that he is still able to perform many of the 
activities of daily living.  Accordingly, a higher rating of 
40 percent in light of severe symptomatology under DC 5293 is 
not warranted.  38 C.F.R. § 4.7.

Further, the Board finds that there are no alternate 
diagnostic codes that could afford the veteran a rating in 
excess of 20 percent prior to September 23, 2002.  DC 5292, 
for limitation of lumbar spine motion, requires clinical 
evidence of severe limitation of motion for a 40 percent 
rating, which is not demonstrated in the current record.  DC 
5285 requires evidence of vertebral fracture residuals, also 
not shown here.  And, as the evidence does not establish 
ankylosis, DC 5286 and DC 5289 are not for application.  The 
remaining spine disability codes do not contemplate lumbar 
spine disability, the only area of the veteran's spine that 
is currently service-connected.  38 C.F.R. § 4.71a (2002).

In reaching the above conclusions with regard to the evidence 
now of record, and as applicable to the conclusions that will 
be reached below, the Board again reminds the veteran of his 
responsibility to assist with the gathering of evidence in 
support of his claim.  Although the veteran attended VA 
examination in May 2001, he thereafter received VA letters 
requesting him to supply or identify additional medical 
evidence relevant to his claims, and VA received no response 
from the veteran or his attorney.  Moreover, after the 
Board's remand of this matter specifically for additional 
development in June 2003, VA recognized that updated medical 
evidence would be helpful to these claims, and requested that 
the veteran undergo additional medical evaluation.  
Thereafter, VA notified the veteran, but he did not report 
for, such additional evaluation in August 2003.  Then, in a 
January 2004 SSOC, VA notified the veteran and his attorney 
of the effect of his failure not to report for additional 
evaluation.  However, there has apparently been no 
communication from the veteran or his attorney to VA with 
regard to this matter since the substantive appeal filed in 
July 2002.  Accordingly, the Board must and will decide the 
pending claims only on the evidence now of record, even 
though the record may not contain ideal current clinical 
findings.  See 38 C.F.R. § 3.655.

Accordingly, the Board finds that the evidence prior to 
September 23, 2002, depicts a disability picture commensurate 
with the criteria for the next-higher evaluation of 20 
percent for lumbar spine disability, but no more, under the 
old version of DC 5293.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.71a, DC 5293 (2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Lastly, the Board notes that it has considered whether the 
veteran may be entitled to a separate rating for lumbar spine 
arthritis, as there is a diagnosis of the same in the record.  
However, as the veteran is rated under DC 5293, which 
involves limitation of motion, see VAOPGCPREC 36-97, there is 
no basis to assign a separate rating for arthritis.  See 
VAOPGCPREC 9-98.

II.  Increased Evaluation for the Period of the Claim From 
September 23, 2002, to September 25, 2003

Beginning on September 23, 2002, the effective date of the 
revisions to DC 5293, the veteran is entitled to 
consideration under both versions of the Code.  However, the 
Board finds support for an increased rating on the basis of 
the new provisions, thus obviating the need to revisit the 
former version of DC 5293.  

The evidence of record does not establish incapacitating 
episodes as defined by Note 1 to DC 5293 (as in effect from 
September 23, 2002).  In fact, there is no indication that 
bed rest was prescribed by a physician at any time within the 
last 12 months.  As such, the revised version of DC 5293 
cannot serve as a basis for an increased rating, and so the 
highest possible rating when contemplating incapacitating 
episodes remains at the previously assigned 20 percent.

Under the new version of DC 5293, however, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher disability rating than the aforementioned 
20 percent.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar spine disability.  As 
noted, there are no current, specific range of motion 
findings of record, but there is evidence of some limitation 
as caused by pain.  As such, the Board finds that current 
lumbar spine range of motion, coupled with the veteran's 
objectively confirmed complaints of pain, warrants a finding 
of no more than moderate limitation of motion under DC 5292, 
for a rating of 20 percent.  This consideration of pain is 
appropriate, and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

As the medical evidence does not establish vertebral fracture 
or ankylosis, DC 5285, DC 5286, and DC 5289 are again not for 
application.  The only other potentially applicable 
diagnostic code with respect to orthopedic manifestations is 
DC 5295, for lumbosacral strain, and the Board has already 
determined that the current evidence warrants assignment of a 
rating of no more than 10 percent.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his low back 
disability.  The following are potentially relevant to the 
veteran's neurological symptoms: DC 8520, for the sciatic 
nerve; DC 8521, for the external popliteal nerve (common 
peroneal); DC 8523 for the anterior tibial nerve (deep 
peroneal); DC 8524, for the interior popliteal nerve 
(tibial); DC 8525, for the posterior tibial nerve; DC 8526, 
for the anterior crural nerve (femoral); and DC 8529, for the 
external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a 
(2003).  A longitudinal review of the record suggests that 
the veteran's low back disability affects the sciatic nerve.

Based on the evidence, it appears that the veteran has some 
neurological deficit in relation to his low back disability.  
The severity of such disability must be determined in order 
to arrive at a definitive rating percentage.  While the 
medical evidence does not explicitly indicate whether the 
veteran's neurological problems are "mild," "moderate," 
"moderately severe," or "severe," such can be ascertained 
by a review of the veteran's functional capabilities.  
Unfortunately, the pertinent medical evidence for this 
increased rating claim, as documented in the May 2001 VA 
examination reports, suggests, at the most, minimal or mild 
neurological impairment.  Affording the veteran the benefit 
of the doubt, the Board therefore finds that current 
neurological manifestations in relation to this disability 
are mild.

As the medical evidence does not clearly and definitively 
state which nerves are affected by the veteran's low back 
disability, however, the Board will apply the diagnostic code 
that affords the highest possible evaluation for mild 
neurological symptoms.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Here, five diagnostic codes (8520, 8521, 8524, 
8525, and 8526) afford a rating of 10 percent for mild 
neurological symptomatology.  The remaining diagnostic codes 
provide only noncompensable evaluations.  Thus, the veteran 
is entitled to a 10 percent rating under any of the five 
diagnostic code sections enumerated above.  Hence, he is not 
adversely impacted by the use of DC 8520, for the sciatic 
nerve, in rating the neurologic manifestations of his low 
back disability.

In sum, as instructed by the revised version of DC 5293, the 
Board has considered the chronic orthopedic and neurologic 
manifestations of the veteran's lumbar spine disability.  The 
veteran is entitled to a 20 percent rating under DC 5292 for 
orthopedic manifestations, and to a 10 percent evaluation 
under DC 8520 for neurologic manifestations.  Those two 
ratings must now be combined under 38 C.F.R. § 4.25, along 
with all other service-connected disabilities.  Other 
service-connected disabilities for which the veteran is 
assigned compensable evaluations are the residuals of shell 
fragment wounds to: the right calf with retained foreign 
bodies (20 percent); the right thigh with retained foreign 
bodies (10 percent); and the left foot with retained foreign 
bodies (10 percent).  

In light of partial disability of compensable degree in each 
of two paired extremities (the veteran's lower legs), the 
Board must first consider application of the bilateral factor 
in combining the veteran's ratings.  See 38 C.F.R. §§ 4.25, 
4.26(c).  38 C.F.R. § 4.26 states that ratings for 
disabilities of right and left extremities (or sides) will be 
combined using the Combined Ratings Table of 38 C.F.R. § 4.25 
as usual, but then 10 percent of this value will be added to 
the combined rating.  

Here, then, the veteran's 20 percent right calf disability is 
first combined with his 10 percent right thigh disability 
under 38 C.F.R. § 4.25, for a combined rating of 28 percent.  
Then, this 28 percent is combined under 38 C.F.R. § 4.25 with 
the veteran's 10 percent rating for his left foot disability, 
resulting in a new combined rating of 35 percent.  (This 
situation is unusual because there are three disabilities to 
consider for the bilateral factor, instead of the more 
typical two - one for each extremity in the pair - or each 
side.)  Utilizing 38 C.F.R. § 4.26 bilateral factor 
considerations, 10 percent of the aforementioned 35 percent, 
or 3.5 percent, is added to the initial combined rating, 
resulting in an "overall" rating for the veteran's shell 
fragment wound residual disabilities of 38.5 percent (35 
percent plus 3.5 percent).  Finally, the 38.5 percent is 
rounded, up to 39 percent, representative of the veteran's 
other (beyond low back) compensable disabilities.

This combined 39 percent is now representative of the 
"disability" of greatest severity on the part of the 
veteran.  38 C.F.R. § 4.25.  Applying the Combined Ratings 
Table of 38 C.F.R. § 4.25 to the 39 percent rating first, in 
conjunction with the Board's predetermined 20 percent for 
orthopedic manifestations of the low back disability, results 
in a new combined rating of 51 percent.  This 51 percent is 
then combined with the Board's predetermined 10 percent for 
neurological manifestations of the low back disability, for a 
total of 56 percent.  Finally, 38 C.F.R. § 4.25 instructs 
that the final combined "raw" rating (56 percent) must be 
converted to the nearest degree completely divisible by 10, 
which is 60 percent.  

Accordingly, utilizing the revised rating criteria for DC 
5293, in consideration of the orthopedic and neurological 
manifestations of the low back disability, with 
consideration of all other compensable service-connected 
disabilities of record, the veteran is entitled to a 60 
percent rating for his low back disability.  

This 60 percent rating affords the veteran a higher 
evaluation than the revised DC 5293 criteria allow for 
evidence of incapacitating episodes (which as noted earlier, 
because there is no such evidence, would only afford the 
veteran the 20 percent he was previously assigned under the 
former DC 5293).  The Board additionally notes that the 
revised criteria of DC 5293 are more clearly more favorable 
to the veteran's claim than the prior criteria for DC 5293 
(which only afforded the veteran a 20 percent rating).  
Therefore, the veteran's low back disability rating will 
increase to 60 percent, effective from the date of the 
revision to DC 5293 (September 23, 2002).  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; VAOPGCPREC 3-00; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Increased Evaluation for the Period of the Claim from 
September 26, 2003

As noted, the veteran now has a 60 percent evaluation for his 
service-connected lumbosacral strain with degenerative disc 
disease at L5-S1.  Because the latest criteria applicable to 
rating disabilities of the spine, effective from September 
26, 2003, require a finding of ankylosis in order for the 
veteran to qualify for an increased rating of 100 percent, 
the Board finds that the version of the law effective as of 
September 23, 2002, is more favorable.  See Karnas, 308, 313; 
see also VAOPGCPREC 11-97.  Thus, based on analysis of the 
criteria set forth above, the veteran remains entitled to a 
60 percent evaluation.

In conclusion, then, from September 23, 2002, the veteran's 
lumbosacral strain with degenerative disc disease at L5-S1 is 
most appropriately rated as 60 percent disabling.  The Board 
notes that in reaching this final conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.   38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A rating in excess of 60 percent, 
however, is simply not supported by the evidence.  

Extraschedular Consideration

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that the veteran's 
service-connected low back disability, by itself, has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the Board's newly assigned 
evaluations; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for the residuals of 
shell fragment wounds to the right calf with retained foreign 
bodies, Muscle Group XI, is denied.

An evaluation in excess of 10 percent for the residuals of 
shell fragment wounds to the right thigh with retained 
foreign bodies, Muscle Group XV, is denied.

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wounds to the left foot with retained foreign 
bodies, Muscle Group X, is denied.

An increased evaluation of 20 percent, and no more, for 
lumbosacral strain with degenerative disc disease at L5-S1, 
prior to September 23, 2002, is granted.

An increased evaluation of 60 percent, and no more, for 
lumbosacral strain with degenerative disc disease at L5-S1, 
from September 23, 2002, is granted.


REMAND

In view of the Board's grant of entitlement to an increased 
evaluation of 20 percent for service-connected lumbosacral 
strain with degenerative disc disease at L5-S1 prior to 
September 23, 2002, and of 60 percent from September 23, 
2002, the RO must reevaluate the claim of entitlement to a 
TDIU (originally filed in February 2001).  The Board's 
consideration of the issue at this time would be prejudicial 
to the veteran, in view of the change in the status of the 
combined evaluation of his service-connected disabilities.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the veteran must be afforded contemporaneous 
examination to ascertain whether his service-connected 
disabilities would preclude all kinds of substantially 
gainful employment.  He should also be afforded the 
opportunity to submit additional evidence pertinent to this 
issue.  He should also be specifically advised as to the 
consequences of not reporting for these evaluations per 
38 C.F.R. § 3.655.

Therefore, in order to give the veteran every consideration 
with respect to his claim for TDIU, this case is REMANDED for 
the following action:

1.  The RO should review the claims file 
in order to ensure that any additional 
notification and development action 
required by the VCAA and its implementing 
regulations is completed for this claim, 
consistent with all governing legal 
authority.

2.  The RO should arrange for the veteran 
to undergo VA examination with respect to 
his service-connected disabilities, to 
determine their current severity and 
resulting impairment in the veteran's 
ability to work.  The veteran should be 
advised that his failure to report for 
examination could result in the denial of 
his claim.  See 38 C.F.R. § 3.655.  The 
RO should provide the claims file to the 
examiner for review in conjunction with 
the examination, and review of such 
should be reflected in the written 
examination report.  In the report, the 
examiner should describe the nature, 
frequency, and duration of current 
manifestations of the veteran's service-
connected disabilities, and to provide an 
opinion as to whether these disabilities, 
in and of themselves, prevent him from 
even sedentary employment.  The examiner 
should also provide a rationale for all 
conclusions in the report.

3.  When the RO completes the development 
requested above to the extent possible, 
it should readjudicate the claim.  If the 
benefit sought on appeal is not granted 
in its entirety, then the RO should 
furnish the veteran and his attorney with 
an SSOC, and afford a reasonable 
opportunity for response before the 
record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this claim.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).




	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



